DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dat (U.S. Patent No. 6,011,683) in view of Kim et al. (U.S. Patent No. 7,186,919).
Regarding to claim 1, Dat teaches a method for making a three-dimensional (3-D) module including first and second capacitors at first and second locations on a device level (Fig. 4, first capacitor at left location and second capacitor at right location), comprising the steps of (method steps are not claimed to impart in a specific order):
A) forming a laminate of alternate ceramic tape layers and internal electrode layers on a substrate (Fig. 3, column 3, lines 26-28, forming laminate of alternate ceramic tape layers 14 and internal electrode layers 10 on substrate 16);
B) cutting said laminate to form first and second capacitor stacks at said first and
second locations (Fig. 3, column 4, lines 11-14, cutting said laminate to form first and second capacitor stacks at left and right locations);
C) firing said first and second capacitor stacks integrally (column 3, lines 56-58; column 4, lines 24-25, “firing” is “be sintered at a high temperature”. Please also see paragraph [0034] of the instant application);
D) forming first and second pairs of external electrodes on said first and second
capacitor stacks, respectively (Fig. 4, column 4, lines 18-19);
wherein said internal electrode layers carry the patterns of internal electrodes for
said first and second capacitors at said first and second locations (Fig. 4, element 26).
Dat is not explicitly disclose the cutting is performed by an etching process.
Kim teaches cutting is performed by an etching process (column 2, lines 42-48). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dat in view of Kim to cut the stacks by etching in order to reduce burring, thus to increase quality and enhance reliability.
Regarding to claim 2, Dat teaches a relative location of said first and second capacitor stacks is same as a relative location of said first and second capacitors (Fig. 4).
Regarding to claim 3, Dat teaches said substrate is rigid and dimensionally stable during said step C) (Fig. 3).
Regarding to claim 4, Dat teaches said ceramic tape layers become a high-k material after said step C) (column 3, lines 56-58, step C is firing step, which removes the organic binders and allow the inorganic particles to consolidate into a dense structure, fired ceramic has dielectric constant higher than the dielectric constant of silicon diode (3.9), thus it is high-k material).
Regarding to claim 5, Dat teaches said first and second capacitor stacks respectively remain at said first and second locations after said step C) (Fig. 4).
Regarding to claim 15, Kim teaches first capacitor has a larger capacitance value than second capacitor (Fig. 7d, first capacitor is larger). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Dat in view of Kim to configure the first capacitor having a larger capacitance value than the second capacitor in order to make the module useful for a particular application.
Regarding to claim 16, Kim teaches said first capacitor stack comprise more internal electrode layers than said second capacitor stack (Fig. 7d).
Regarding to claim 17, Kim teaches said second capacitor stack comprises at least a dummy portion at said second location (Fig. 7d, the bottom portion of the second capacitor is dummy portion).
Regarding to claim 18, Kim teaches said first capacitor stack comprises no dummy portion at said first location (Fig. 7d).
Regarding to claim 19, Dat teaches the lower surfaces of said first and second capacitors are co-planar (Fig. 4).
Regarding to claim 20, Dat teaches the upper surfaces of said first and second capacitors are co-planar (Fig. 4).
Claims 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dat (U.S. Patent No. 6,011,683) and Kim et al. (U.S. Patent No. 7,186,919), as applied to claim 1 above, further in view of Fujidai et al. (U.S. Patent No. 8,971,054).
Regarding to claim 6, Dat as modified does not explicitly disclose an IC die is mounted on said substrate after said step D. Fujidai teaches an IC die is mounted on substrate after capacitors are fabricated on the substrate (Fig. 4, element IC). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dat in view of Fujidai to mount an IC die on said substrate after said step D in order to increase functionality for the module, further to make it useful for more applications.
Regarding to claim 7, Dat as modified does not explicitly disclose a structural material is deposited around said first and second capacitors after said step D). Fujidai teaches a structural material is deposited around said first and second capacitors after capacitors are fabricated (Fig. 12, element 51). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dat in view of Fujidai to deposit a structural material around said first and second capacitors after the capacitors are fabricated in order to increase stability.
Regarding to claim 8, Fujidai teaches the structural material is a low-k material (column 8, lines 1-12, resin is a low-k material).
Regarding to claim 9, Fujidai teaches structural material is planarized thereafter (Fig. 4, structural material 51 is planarized).
Regarding to claim 10, Dat teaches substrate is removed thereafter (Fig. 5, substrate 16 is removed thereafter).
Regarding to claim 11, Fujidai teaches an interconnect level is formed on said device level (Fig. 4, element 31/41). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dat in view of Fujidai to form an interconnect level on said device level in order to make connections to the IC, thus to make the IC functional.
Regarding to claim 12, Fujidai teaches said interconnect level comprises dielectric layers, metallization layers and inter-layer vias (Fig. 4).
Regarding to claim 13, Fujidai teaches said dielectric layers comprise at least an organic material (column 8, lines 14-18, resin is organic material).
Regarding to claim 14, Fujidai teaches said dielectric layers are fired independently from said step C) (the dielectric layers are made after finishing the capacitors, thus the dielectric layers are fired independently from said step C).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828